Case 5:20-cv-00287 Document 1-10 Filed 03/09/20 Page 1 of 2




      Exhibit 9
                                    Case 5:20-cv-00287 Document 1-10 Filed 03/09/20 Page 2 of 2
   JS 44 (Rev. 12/07)                                                   CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                      DEFENDANTS
  Kathryn L. Ward and Lance G. Ward                                                                      J.P. Morgan Mortgage Acquisition Corp.

    (b) County of Residence of First Listed Plaintiff           Medina                                  County of Residence of First Listed Defendant
                              (EXCEPT IN U.S. PLAINTIFF CASES)                                                                          (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                       LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                            Attorneys (If Known)
 Bobby Jack Rushing, Gamble, Russell & Rushing, P.C., 413 Lafayette,                                   C. Charles Townsend and Andrew D. Thomas, Akerman LLP, 2001
Castroville, Texas 78009; T: 830.931.2271; F: 830.931.6387                                             Ross Ave., Suite 3600, Dallas, TX 75201; T: 214.720.4300.F:
                                                                                                       214.981.9339
 II. BASIS OF JURISDICTION                       (Place an “X” in One Box Only)              III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                         and One Box for Defendant)
   1    U.S. Government                3 Federal Question                                                                     PTF         DEF                                          PTF      DEF
          Plaintiff                        (U.S. Government Not a Party)                        Citizen of This State           1            1     Incorporated or Principal Place          4      4
                                                                                                                                                   of Business In This State

   2    U.S. Government                4 Diversity                                              Citizen of Another State            2         2    Incorporated and Principal Place         5       5
          Defendant                                                                                                                                   of Business In Another State
                                             (Indicate Citizenship of Parties in Item III)
                                                                                                Citizen or Subject of a             3         3    Foreign Nation                           6       6
                                                                                                  Foreign Country
 IV. NATURE OF SUIT                 (Place an “X” in One Box Only)
          CONTRACT                                         TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                       OTHER STATUTES
   110 Insurance                    PERSONAL INJURY                  PERSONAL INJURY               610 Agriculture                      422 Appeal 28 USC 158             400 State Reapportionment
   120 Marine                        310 Airplane                     362 Personal Injury -        620 Other Food & Drug                423 Withdrawal                    410 Antitrust
   130 Miller Act                    315 Airplane Product                 Med. Malpractice         625 Drug Related Seizure                 28 USC 157                    430 Banks and Banking
   140 Negotiable Instrument             Liability                   365 Personal Injury -             of Property 21 USC 881                                             450 Commerce
   150 Recovery of Overpayment       320 Assault, Libel &                 Product Liability        630 Liquor Laws                      PROPERTY RIGHTS                   460 Deportation
      & Enforcement of Judgment          Slander                     368 Asbestos Personal         640 R.R. & Truck                     820 Copyrights                    470 Racketeer Influenced and
   151 Medicare Act                  330 Federal Employers’               Injury Product           650 Airline Regs.                    830 Patent                            Corrupt Organizations
   152 Recovery of Defaulted             Liability                        Liability                660 Occupational                     840 Trademark                     480 Consumer Credit
       Student Loans                 340 Marine                    PERSONAL PROPERTY                   Safety/Health                                                      490 Cable/Sat TV
       (Excl. Veterans)              345 Marine Product              370 Other Fraud               690 Other                                                              810 Selective Service
   153 Recovery of Overpayment           Liability                   371 Truth in Lending                    LABOR                      SOCIAL SECURITY                   850 Securities/Commodities/
       of Veteran’s Benefits         350 Motor Vehicle               380 Other Personal            710 Fair Labor Standards             861 HIA (1395ff)                      Exchange
   160 Stockholders’ Suits           355 Motor Vehicle                   Property Damage               Act                              862 Black Lung (923)              875 Customer Challenge
   190 Other Contract                    Product Liability           385 Property Damage           720 Labor/Mgmt. Relations            863 DIWC/DIWW (405(g))                12 USC 3410
   195 Contract Product Liability    360 Other Personal                  Product Liability         730 Labor/Mgmt.Reporting             864 SSID Title XVI                890 Other Statutory Actions
   196 Franchise                         Injury                                                       & Disclosure Act                  865 RSI (405(g))                  891 Agricultural Acts
      REAL PROPERTY                    CIVIL RIGHTS                PRISONER PETITIONS              740 Railway Labor Act                FEDERAL TAX SUITS                 892 Economic Stabilization Act
   210 Land Condemnation             441 Voting                      510 Motions to Vacate         790 Other Labor Litigation           870 Taxes (U.S. Plaintiff         893 Environmental Matters
   220 Foreclosure                   442 Employment                      Sentence                  791 Empl. Ret. Inc.                      or Defendant)                 894 Energy Allocation Act
   230 Rent Lease & Ejectment        443 Housing/                    Habeas Corpus:                    Security Act                     871 IRS—Third Party               895 Freedom of Information
   240 Torts to Land                    Accommodations               530 General                                                            26 USC 7609                       Act
   245 Tort Product Liability        444 Welfare                     535 Death Penalty                 IMMIGRATION                                                        900Appeal of Fee Determination
   290 All Other Real Property       445 Amer. w/Disabilities -      540 Mandamus & Other          462 Naturalization Application                                             Under Equal Access
                                        Employment                   550 Civil Rights              463 Habeas Corpus -                                                        to Justice
                                     446 Amer. w/Disabilities -      555 Prison Condition             Alien Detainee                                                      950 Constitutionality of
                                        Other                                                      465 Other Immigration                                                      State Statutes
                                     440 Other Civil Rights                                           Actions




 V. ORIGIN                (Place an “X” in One Box Only)                                                                                                                              Appeal to District
   1 Original              2 Removed from                   3 Remanded from                   4 Reinstated or             5 Transferred  from
                                                                                                                            another district          6 Multidistrict           7 Judge from
                                                                                                                                                                                  Magistrate
        Proceeding            State Court                     Appellate Court              Reopened                                         Litigation
                                                                                                                 (specify)                                                            Judgment
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                        28 U.S.C. 1331, 1332 and 1441
 VI. CAUSE OF ACTION Brief description of cause:
                                        ©®±²¹º«´ º±®»½´±-«®»
 VII. REQUESTED IN                          CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                      CHECK YES only if demanded in complaint:
      COMPLAINT:                            UNDER F.R.C.P. 23                                                                                    JURY DEMAND:           Yes     ì No
 VIII. RELATED CASE(S)
                                          (See instructions):
       IF ANY                                                     JUDGE                                                                 DOCKET NUMBER

 DATE                                                                 SIGNATURE OF ATTORNEY OF RECORD
   ðíñðçñîðîð                                                       ñ-ñ ß²¼®»© Üò Ì¸±³¿-
 FOR OFFICE USE ONLY

   RECEIPT #                   AMOUNT                                    APPLYING IFP                                     JUDGE                           MAG. JUDGE
